IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-15-00081-CV

           IN THE INTERESTOF Z.H., J.H., AND K.H., CHILDREN



                                From the 74th District Court
                                 McLennan County, Texas
                                Trial Court No. 2013-2606-3


                               MEMORANDUM OPINION


        After Appellant’s parental rights to his children Z.H., J.H., and K.H. were

terminated following a bench trial,1 Appellant’s appointed appellate counsel filed a

notice of appeal.2 Appellant’s counsel has now filed an Anders brief and a motion to

withdraw. Counsel asserts that she has diligently reviewed the record and that, in her

opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18




1
  Appellant’s rights were terminated under Family Code sections 161.001(1)(D), 161.001(1)(E), and
161.001(1)(O).

2
 The parental rights of D.S., the children’s mother, were also terminated, but she has not appealed. Also,
she did not appear at trial.
L.Ed.2d 493 (1967); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order)

(applying Anders to termination appeal).

        Counsel’s brief meets the requirements of Anders; it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991). Appellant’s

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s order of termination. Counsel has informed us that she has: (1)

examined the record and found no arguable grounds to advance on appeal; (2) served a

copy of the brief and counsel’s motion to withdraw on Appellant; and (3) provided

Appellant with a copy of the record and informed him of his right to file a pro se response.

See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; High v. State,

573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978); see also Schulman, 252 S.W.3d at

409 n.23. Appellant did not file a pro se response.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).



In the Interest of Z.H., J.H., and K.H., Children                                       Page 2
         We have reviewed the entire record and counsel’s brief and have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the trial court’s

order of termination.

         In accordance with Anders, counsel has filed a motion to withdraw. We grant

counsel’s motion to withdraw.3 Within five days of the date of this Court’s opinion and

judgment, counsel is ordered to send a copy of the opinion and judgment to Appellant

and to advise Appellant of his right to pursue a petition for review in the Texas Supreme

Court.


                                                           REX D. DAVIS
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 25, 2015
[CV06]




3Any petition for review must be filed within forty-five days after the date of either this opinion or the last
ruling by this Court on all timely filed motions for rehearing. See TEX. R. APP. P. 53.7(a). Any petition for
review must comply with the requirements of Texas Rule of Appellate Procedure 53.2. See id. at R. 53.2.

In the Interest of Z.H., J.H., and K.H., Children                                                       Page 3